DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-6 are pending.

Response to Amendment
The amendment filed 05 February 2021 is entered into the record.  Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance:
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a head-up display, wherein
when the position of a display-targeting object goes beyond a predetermined display-setting area, a display luminance setting unit sets a display luminance of a guide image to be smaller as a distance of the display-targeting object in a vertical direction and a horizontal direction from a center of the predetermined display setting area increases.
Claim 3 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a head-up display, wherein
when a position of a display-targeting object goes beyond a predetermined display-setting area, a display luminance setting unit sets a display luminance of the guide image to be smaller as a distance of the display-targeting object in a vertical direction and a horizontal direction from a center of a predetermined display setting area increases.

The most relevant prior art, Uematsu (US 2009/0135092) in view of Takahashi (US 2009/0231116), teaches superimposing a guide image on a detected object and changing luminance of the guide image as the display object increases a horizontal distance on a windshield from a predetermined display setting area.
Uematsu in view of Takahashi does not teach changing the display luminance based on increasing a horizontal and a vertical distance from the predetermined display setting area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M. Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694